News Release Trustmark Corporation Announces Third Quarter 2008 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – October 28, 2008 – Trustmark Corporation (NASDAQ:TRMK) announced net income of $23.4 million in the third quarter of 2008, which represented basic earnings per share of $0.41.Trustmark’s third quarter 2008 net income produced returns on average tangible equity and average assets of 15.16% and 1.02%, respectively.During the first nine months of 2008, Trustmark’s net income totaled $67.1 million, which represented basic earnings per share of $1.17.Trustmark’s performance during this period resulted in returns on average tangible equity and average assets of 14.80% and 0.99%, respectively.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable December 15, 2008, to shareholders of record on December 1, Richard G. Hickson, Chairman and CEO, stated, “Earnings during the quarter reflect the core operating strength of Trustmark.Results include enhanced capital strength, an expanded net interest margin, a lower provision for loan losses and disciplined expense management.These are very significant accomplishments in light of volatile financial markets and continuing economic uncertainty.While the magnitude and duration of the economic slowdown remains unknown, Trustmark’s strong capital position, solid balance sheet and over a century of experience have well positioned us to successfully address the challenges confronting the banking industry.” Credit
